Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO REMARKS
Applicant’s remarks and amendment filed on 9/7/22 have been fully considered and the rejections to the claims, as well grants to allowable subject matter, are withdrawn in light of Applicant’s amendment and in light of new considerations by Examiner.  Based upon further considerations, a new ground of rejection is entered in view of IYER (US Pub. No.: 2016-0081617) and in view of JIN (US Pub. No.: 2017-0281030).

Regarding Applicant’s remarks on Pages 7-12 directed towards the pending claims including newly amended claims, Applicant’s remarks and amendment filed on 9/7/22 have been fully considered and the rejections to the claims, as well grants to allowable subject matter, are withdrawn in light of Applicant’s amendment and in light of new considerations by Examiner.  Based upon further considerations, a new ground of rejection is entered in view of IYER (US Pub. No.: 2016-0081617) and in view of JIN (US Pub. No.: 2017-0281030) whereby Examiner has provided citations to the prior art of record to read upon the newly amended and the previously deemed allowable language (See rejection contained herein).  In addition, Claim 20 will be addressed in the instant office action.  

Regarding the limitation ‘according to the preset frequency’ Examiner respectfully submits Applicant’s claim language does not recite how the ‘preset’ value was achieved or what/who is involved with presetting the value and is therefore disclosed in the cited prior art.  Examiner has provided additional remarks and citations to the prior art disclosure to read upon the limitations as recited.  Prior art LOVETT and WATSON were not relied upon to read upon the limitations of Claim 1 or Claim 2 (See rejection contained herein). 

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  Furthermore, adding a limitation directed towards various anesthesia stages is disclosed in VIERTIO-OJA (Pub. No: US 2003-0055355), and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 16-20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 16-20, a sensor that collects is considered to read on Fig. 5 collection module 10; a processor that is configured is considered to read on Fig. 5 processing module 50.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 10-14, 20 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10-14, 20 recites ‘calculation strategy’ whereby it is unclear if calculation itself is part of the ‘strategy’ or is the ‘strategy’ itself, as well as unclear what the ‘strategy’ is used for or how it corresponds to EEG signals that are collected.  The claims will be construed as the calculation itself as the ‘strategy’.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIERTIO-OJA (Pub. No: US 2003-0055355) in view of JIN (Pub. No.: US 2017-0281030).

As per Claim 1 VIERTIO-OJA discloses A method for identifying an anesthesia stage a patient is at, comprising (Figs. 1-7 [Abstract]): 
collecting an electroencephalogram signal comprising electroencephalogram signals of at least two channels (Figs. 1-7 channel set [0010] [0088-0091] [0097]); calculating at least two characteristics of the collected electroencephalogram signal according to a preset frequency (Figs. 1-7 present frequency at least low end  and response time [0010] [0088-0091] [0093-0094] [0097]), and determining the anesthesia stage in a corresponding time period according to the at least two calculated characteristics (Figs. 1-7 depth to determine stage of patient [0010] [0042-0044] [0086-0088] [0091] [0093-0094] entering into and emerging from anesthesia time [0097-0099] [0108-0112])
VIERTIO-OJA does not disclose but JIN discloses comprising calculating a correlation between the electroencephalogram signals of any two of the channels (Figs. 1-4, 6, 10 multiple channels with relative power [0020] [0060-0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising calculating a correlation between the electroencephalogram signals of any two of the channels taught by JIN into the system of VIERTIO-OJA because of the benefit taught by JIN to disclose relational data from EEG signal channels to further diagnosis processing for anesthesia stages and depths whereby VIERTIO-OJA would benefit from the related teachings of diagnosis processing as said system is in the same field of endeavor and would benefit from advanced / extended measurement value collection and processing.


As per Claim 2 VIERTIO-OJA discloses The method of claim 1, wherein calculating the at least two calculated characteristics of the electroencephalogram signal further comprises (Figs. 1-7 depth to determine stage of patient [0010] [0042-0044] [0086-0088] [0091] [0093-0094] entering into and emerging from anesthesia time [0097-0099] [0108-0112])
calculating a high-frequency energy in an electroencephalogram signal of any one of the channels (Figs. 1-7 highest frequency in the EEG signal is determined designated [0021] [0045-0051] [0087] further determination of frequency values [0108-0112]).

As per Claim 5 VIERTIO-OJA discloses The method of claim 2, further comprising: 
comparing the high-frequency energy with a first threshold to determine whether the high-frequency energy is high or low (Figs. 1-7 threshold levels [0087] [0097-0098] [0126] – and see frequency considerations and threshold comparisons zero and non-zero thresholds [0108-0112]).

As per Claim 16 VIERTIO-OJA discloses An anesthesia device, comprises (Figs. 1-7 [Abstract]): 
a sensor (at least Fig. 6 data from 100, Fig. 9 measured signal 200 [0088] [0104]) that collects an electroencephalogram signal (See said analysis for Claim 1); 
a memory that stores ([0007] [0014] [0051]) the collected electroencephalogram signal comprising electroencephalogram signals of at least two channels (See said analysis for Claim 1); 
and a processor that is configured to (digital filter [0124]): calculate at least two characteristics of the collected electroencephalogram signal according to a preset frequency (See said analysis for Claim 1), and determine an anesthesia stage at which a patient is in a corresponding time period according to the at least two calculated characteristics (See said analysis for Claim 1).
VIERTIO-OJA does not disclose but JIN discloses comprising calculating a correlation between the electroencephalogram signals of any two of the channels (See said analysis for Claim 1)

As per Claim 17 VIERTIO-OJA discloses The device of claim 16, wherein calculating the at least two characteristics of the electroencephalogram signal further comprises (See said analysis for Claim 16) calculating a high-frequency energy in the electroencephalogram signal of any one of the channels (Figs. 1-7 highest frequency in the EEG signal is determined designated [0021] [0045-0051] [0087] further determination of frequency values [0108-0112]).


Claims 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIERTIO-OJA (Pub. No: US 2003-0055355) in view of JIN (Pub. No.: US 2017-0281030), as applied in Claims 1-2, 5, 16-17, and further in view of LOVETT et al. (US Pub. No.: 2005-0043652)


As per Claim 6 VIERTIO-OJA discloses The method of claim 5, wherein the 
VIERTIO-OJA and JIN do not disclose but LOVETT discloses first threshold is an adaptive threshold related to the high-frequency energy (Figs. 1-8 adjusting the thresholds [0046] [0061-0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first threshold is an adaptive threshold related to the high-frequency energy taught by LOVETT into the system of VIERTIO-OJA and JIN because of the benefit taught by LOVETT to disclose the ability to modify and subsequently ascertain additional accompanying anesthesia data to improve upon the related processing goals for stage and depth analysis as included in related systems.

As per Claim 18 VIERTIO-OJA discloses The device of claim 17, wherein the processor is further configured (See said analysis for Claim 16)
to compare the high-frequency energy with a first threshold to determine whether the high-frequency energy is high or low (Figs. 1-7 threshold levels [0087] [0097-0098] [0126] – and see frequency considerations and threshold comparisons zero and non-zero thresholds [0108-0112]); 
VIERTIO-OJA and JIN do not disclose but LOVETT discloses and the first threshold is an adaptive threshold related to the high-frequency energy (See said analysis for Claim 6).

Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIERTIO-OJA (Pub. No: US 2003-0055355) in view of JIN (Pub. No.: US 2017-0281030), as applied in Claims 1-2, 5, 16-17, and further in view of WATSON et al. (US Pub. No. 2017-0196501)

As per Claim 8 VIERTIO-OJA discloses The method of claim 2, wherein 

VIERTIO-OJA and JIN do not disclose but WATSON discloses the correlation is calibrated by a Pearson correlation coefficient (Figs. 1-8 [0049-0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correlation is calibrated by a Pearson correlation coefficient taught by WATSON into the system of VIERTIO-OJA and JIN because of the benefit taught by WATSON to disclose the advantage from the capability of being able to determine stages of general anesthesia based on a related coefficient which could improve resultant quality data.

As per Claim 19 VIERTIO-OJA discloses The device of claim 18, wherein VIERTIO-OJA and JIN do not disclose but WATSON discloses the correlation is calibrated by a Pearson correlation coefficient (See said analysis for Claim 8).


Claims 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIERTIO-OJA (Pub. No: US 2003-0055355) in view of IVER (Pub. No.: US 2016-0081617)

As per Claim 10 VIERTIO-OJA discloses A method for comprising (Figs. 1-7 channel set [0010] [0088-0091] [0097]): 
collecting an electroencephalogram signal (See said analysis for Claim 1); acquiring an anesthesia stage a patient is at (Figs. 1-7 index and activity levels [0096-0098]); anesthesia depth in a corresponding time period (Figs. 1-7 depth for stage of patient [0010] [0042-0044] [0086-0088] [0091] [0093-0094] entering into and emerging from anesthesia time [0096-0099] [0108-0112])
VIERTIO-OJA does not disclose but IVER discloses calculating an anesthesia depth (Figs. 1-9 depth indices based on patient data received from EEG as the strategy [Abstract] [0020] [0026-0027] [0031] [0040-0041] [0055]); determining an anesthesia depth calculation strategy according to the anesthesia stage (Figs. 1-9  [Abstract] [0020] based upon index – stage as example fully awake or alert [0026-0027] [0029] [0031] [0036] [0040-0041] [0055]); according to the determined anesthesia depth calculation strategy (Figs. 1-9 depth indices based on patient data received from EEG as the strategy [Abstract] [0020] [0026-0027] [0031] [0040-0041] [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating an anesthesia depth; determining an anesthesia depth calculation strategy according to the anesthesia stage; according to the determined anesthesia depth calculation strategy taught by IVER into the system of VIERTIO-OJA because of the benefit taught by IVER to disclose a mechanism for determining and formulating anesthesia depth from calculated index strategies and VIERTIO-OJA would benefit from the related teachings that could improve depth and stage determinations.

As per Claim 11 VIERTIO-OJA discloses The method of claim 10, wherein 
VIERTIO-OJA does not disclose but IVER discloses the anesthesia depth calculation strategy comprises at least a first calculation strategy and a second calculation strategy (Figs. 1-9 depth indices – at least two for the two calculations - based on patient data received from EEG as the strategy [Abstract] [0020] [0026-0027] [0031] [0040-0041] [0055]) (The motivation that applied in Claim 10 applies equally to Claim 11).


As per Claim 15 VIERTIO-OJA discloses The method of claim 10, wherein acquiring the anesthesia stage comprising (See said analysis for Claim 10): 
calculating at least two characteristics of the collected electroencephalogram signal (Figs. 1-7 present frequency at least low end  and response time [0010] [0088-0091] [0093-0094] [0097]); and determining the anesthesia stage in the corresponding time period according to the two characteristics (Figs. 1-7 depth to determine stage of patient [0010] [0042-0044] [0086-0088] [0091] [0093-0094] entering into and emerging from anesthesia time [0097-0099] [0108-0112]).

Allowable Subject Matter
Claims 3-4, 7, 9, 12-14, 20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any rejections under 35 U.S.C. section 112(b).

Claims 3-4, 7, 9, 12-14, 20 is/are allowed, but for any rejections under 35 U.S.C. section 112(b).  The following is an examiner’s statement of reasons for allowance:


As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 2, wherein determining the anesthesia stage in the corresponding time period according to the at least two calculated characteristics comprises: determining the anesthesia stage in the corresponding time period according to the high frequency energy and the correlation between the electroencephalogram signals of any two of the channels or according to the high-frequency energy and changes in the correlation between the electroencephalogram signals of any two of the channels" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 3, wherein the anesthesia stage is one of a lucid interval, an induction stage, a stable stage or a recovery stage" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 4, wherein determining the anesthesia stage further comprises: when the high-frequency energy is high and the correlation is negative, determining the anesthesia stage to be the lucid interval; when the high-frequency energy is low and the correlation is positive, determining the anesthesia stage to be the stable stage; when the patient is in the lucid interval, determining that the patient enters into the induction stage as the high-frequency energy changes from high to low, and the correlation becomes positive; and when the patient is in the stable stage, determining the patient enters into the recovery stage as the high-frequency energy changes from low to high, and the correlation becomes negative" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 8, wherein when the Pearson correlation coefficient is greater than or equal to a second threshold, the correlation is a positive correlation; and when the Pearson correlation coefficient is less than or equal to a third threshold, the correlation is a negative correlation" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein a response speed at which the anesthesia depth is calculated by using the first calculation strategy is faster than a response speed at which the anesthesia depth is calculated by using the second calculation strategy, wherein calculating the anesthesia depth in the corresponding time period according to the determined anesthesia depth calculation strategy comprises: using the first calculation strategy when the patient is at an induction stage" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein the first calculation strategy comprises calculating the anesthesia depth with a relatively short signal, and the second calculation strategy comprises calculating the anesthesia depth with a longer signal than that used in the first calculation strategy" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein calculating the anesthesia depth in the corresponding time period according to the determined anesthesia depth calculation strategy comprises: using the first calculation strategy and the second calculation strategy to calculate the anesthesia depth in parallel; and setting, when the patient is at an induction stage, a calculation result of the first calculation strategy as the anesthesia depth" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 18, wherein the processor is further configured to: determine an anesthesia depth calculation strategy according to the anesthesia stage; and calculate the anesthesia depth in the corresponding time period according to the determined anesthesia depth calculation strategy" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 3, 7, 9, 12, 14, 20 the closest prior art of record VIERTIO-OJA (Pub. No: US 2003-0055355), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims. VIERTIO-OJA only teaches identifying an anesthesia stage in a patient by collecting EEG signal data from at least two channels, calculating at least two characteristics of the collected EEG signal according to a preset frequency, and determining the anesthesia stage in a corresponding time period according to the at least two calculated characteristics.

Claim 4 is objected to as being dependent from allowable Claim 3, but would otherwise be rejected in view of VIERTIO-OJA (Pub. No: US 2003-0055355).

Claim 13 is objected to as being dependent from allowable Claim 12, but would otherwise be rejected in view of VIERTIO-OJA (Pub. No: US 2003-0055355).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481